Case 1:20-cv-22372-CMA Document 4 Entered on FLSD Docket 10/29/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-22372-CIV-ALTONAGA/Reid

 MARCUS J. HARRIS,

        Petitioner,
 v.

 STATE OF FLORIDA,

       Respondent.
 ____________________/

                                               ORDER

        THIS CAUSE came before the Court sua sponte. On June 9, 2020, Petitioner, Marcus J.

 Harris, filed a Petition Under 28 U.S.C. [Section] 2254 for Writ of Habeas Corpus by a Person in

 State Custody Pursuant to a State Court Judgment [ECF No. 1]. The Clerk referred the case to

 Magistrate Judge Lisette M. Reid for a report and recommendation on any dispositive matters.

 (See Notice [ECF No. 2]). On October 23, 2020, Magistrate Judge Lisette M. Reid entered a

 Report of Magistrate Judge (“Report”) [ECF No. 3], recommending the Petition be dismissed as

 legally insufficient and no certificate of appealability issue. (See generally Report).

        When a magistrate judge’s “disposition” has been objected to, district courts must review

 the disposition de novo. Fed. R. Civ. P. 72(b)(3). When no party has timely objected, however,

 “the court need only satisfy itself that there is no clear error on the face of the record in order to

 accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition

 (citation omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court

 has acknowledged Congress’s intent was to only require a de novo review where objections have

 been properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

 (“It does not appear that Congress intended to require district court review of a magistrate[]
Case 1:20-cv-22372-CMA Document 4 Entered on FLSD Docket 10/29/2020 Page 2 of 4

                                                        CASE NO. 20-22372-CIV-ALTONAGA/Reid


 [judge]’s factual or legal conclusions, under a de novo or any other standard, when neither party

 objects to those findings.” (emphasis in original; alterations added)).

         The Report advised Petitioner he had 14 days to file an objection. (See Report 4–5). To

 date, Petitioner has not filed an objection. The Court therefore reviews the Report for clear error.

         In his Petition, Petitioner claims he is being “held in violation of the Constitution of the

 United States.” (Pet. 2). Petitioner alleges three claims for relief: (1) he is “entitled to [] previous

 credit of 1,978 days to be applied to his current sentence of 5 years . . . for a probation violation[]”

 (id. (alterations added)); (2) the state court incorrectly determined he “waived his right to all

 previous credit” (id. 3); and (3) Florida’s Third District Court of Appeal improperly denied his

 petition for writ of mandamus “to compel [the trial court judge] . . . to produce documentation

 from the proceedings that show Petitioner waived any previous credit in this case” (id. 4

 (alterations added)). Petitioner asks the Court to “[r]everse and [r]emand” the state trial court and

 Third District Court of Appeal’s opinions and rulings. (Id. 7 (alterations added)).

         In a thorough and well-reasoned Report, Magistrate Judge Reid concludes “Petitioner’s

 claims are not cognizable under [section] 2254[,]” and even if the Petition did raise cognizable

 federal claims, Petitioner’s allegations “lack[] adequate factual support.” (Report 2–3 (alterations

 added)). The Court agrees.

         Petitioner challenges the state courts’ failure to award him jail credit when convicting him

 of a probation violation. (See Pet. 2–4; Report 3). Petitioner’s claims are not cognizable under

 section 2254. See Griffin v. Florida, No. 5:08-cv-201, 2009 WL 691327, at *6 (N.D. Fla. Mar.

 13, 2009) (“A state decision . . . that affects only the sentencing rights of prisoners under state law

 is of no consequence in relation to a federal habeas corpus application.” (alteration added));

 McDaniel v. Sec’y, Dep’t of Corr., No. 8:11-cv-1395, 2011 WL 6258461, at *3 (M.D. Fla. Dec.



                                                    2
Case 1:20-cv-22372-CMA Document 4 Entered on FLSD Docket 10/29/2020 Page 3 of 4

                                                      CASE NO. 20-22372-CIV-ALTONAGA/Reid


 13, 2011) (“To the extent [the petitioner] is alleging that the state trial court improperly applied

 Florida’s crediting statute, . . . the claim presents a matter of state law for which federal habeas

 corpus relief does not lie.” (alterations added; collecting cases)). As the Report correctly notes,

 Petitioner’s conclusory allegation he is being held in violation of the U.S. Constitution does not

 dictate a different result. (See Report 3).

        The Court also agrees that “even if the [P]etition presented cognizable federal grounds, it

 would still be insufficient because it lacks adequate factual support.” (Id. (alteration added)).

 Petitioner’s allegations directed toward a constitutional violation resulting from a purported

 waived time credit are too conclusory and lacking in factual support to establish a basis for federal

 habeas relief. (See Pet. 2–4; Report 3). Further, Petitioner’s requested relief — to “[r]everse and

 [r]emand” the state trial court and Third District Court of Appeal (Pet. 7 (alterations added)) — is

 without merit. (See Report 4 (stating Petitioner “appears to seek an injunction compelling the

 Florida courts to comply with their own law, which [] raise[s] federalism concerns. (alterations

 added))).

        The undersigned has reviewed the Report, record, and applicable law to assure herself that

 no clear error appears on the face of the record. In the light of that review, the undersigned agrees

 with Judge Reid’s analysis and recommendations.

        Accordingly, it is

        ORDERED AND ADJUDGED that the Report [ECF No. 3] is ACCEPTED AND

 ADOPTED. Petitioner, Marcus J. Harris’s Petition Under 28 U.S.C. [Section] 2254 for Writ of

 Habeas Corpus by a Person in State Custody Pursuant to a State Court Judgment [ECF No. 1] is

 DISMISSED. A certificate of appealability shall not issue. Final judgment will issue by separate

 order. The Clerk of Court is directed to CLOSE this case.



                                                  3
Case 1:20-cv-22372-CMA Document 4 Entered on FLSD Docket 10/29/2020 Page 4 of 4

                                                   CASE NO. 20-22372-CIV-ALTONAGA/Reid


       DONE AND ORDERED in Miami, Florida, this 29th day of October, 2020.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

 cc:   Magistrate Judge Lisette M. Reid;
       Petitioner, Marcus J. Harris, pro se;




                                               4
